DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claim 3 is further indefinite because it recites wherein the first or second set of wet processing parameters comprises a height of the spray nozzle and a lateral scanning speed of the nozzle.  The claim is indefinite because it is dependent on claim 1 which recites the processing parameter as being the angle of the nozzle.  It is unclear whether claim 3 should be amended to the processing parameters “further comprising” the height of spray nozzle and the lateral scanning speed.  Claim 9 is indefinite for similar reasons to that of claim 3, as it is unclear whether claim 9 should be amended to the processing parameters “further comprising”. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 8-9, 11-12, and 21-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mauer et al. (US2014/024731) in view of Liu (US2015/0190831) and further in view of Ishibashi (US2014/0352608). 
 	Mauer et al. teaches a system and method for performing a wet etching process comprising measuring one or more wafer characteristics (thickness, surface roughness) of a wafer using a detector (imaging module 600, paragraph 0124; abstract).  Paragraphs 11 and 13 teaches measuring the thickness of the substrate and using that thickness information to calculate an etch recipe for the substrate.  Paragraph 13 teaches the etch recipe is generated for the particular substrate according to the calculated etch profile.  The etch recipe includes settings for various parameters that control the execution of the wet etching process.   Additionally, Mauer teach setting the parameters based on the etching profile since the etch recipe is based on the etch profile.  Paragraphs 113 and 114 teach a variety of parameters can be adjusted during the wet etching process including, but not limited to radial position of the etch tool, flow rate, nozzle dispensing the chemical etchant, arm scan speed, acceleration and deceleration and nozzle height, spin speed, concentration of chemical etchant, temperature of the chemical etchant, and dwell time.  
	In summary, Mauer et al. teach measuring one or more wafer characteristics, such as surface roughness and thickness using a detector.  Mauer et al. further teaches determining a wafer profile based on the thickness, as paragraph 13 teaches based on the thickness information, calculating an etch profile. Mauer further teaches adjusting various processing parameters for treating the wafer surface based on the etching profile.
	Mauer teaches the invention substantially as claimed with the exception of measuring the wafer characteristics using a plurality of detectors. Using a plurality of detectors for monitoring the wafer is well known in the art, as evidenced by Liu.  Specifically, paragraph 26 of Liu teaches a plurality of etch detectors for detecting the etching rate and film thickness in order to provide etching uniformity (paragraphs 2, 26).   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Mauer to include a plurality of detectors, as taught by Liu, for purposes of performing the same function of monitoring the film thickness on the wafer surface.
	Mauer in view of Liu teaches the invention substantially as claimed with the exception of setting first and second sets of wet processing parameters for respective first and second wafer regions, wherein the processing parameter is different between the first and second set of wet processing parameters and wet processing the wafer by dispensing one or more chemicals onto a first and second wafer regions according to the first and second set of wet processing parameters.  Ishibashi teaches a method of treating a substrate.  Figs. 5-6, paragraphs 11-13, 16, 53, and 66 teach treating the wafer with two slit nozzles 112, 113, wherein the angle of the nozzles at the central portion of the wafer is 1-15 degrees as compared to the angle at the peripheral portion of the wafer of being not less than 30 degrees (paragraph 66).  Paragraphs 16 and 53 teach each nozzle delivering different chemicals comprising water as the first processing liquid and a diluted chemical liquid as the second processing liquid.  Paragraph 14 teaches that the flow rate of the processing liquid at the central portion is higher than a flow rate at a peripheral portion in order to clean the wafer effectively (paragraph 64) and to prevent the processing liquid from being scattered as the processing liquid is moved to the peripheral portion.
 	It would have obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified method of Mauer et al. to include setting the first and second set of wet processing parameters for the  first and second wafer regions, wherein the processing parameter comprises an angle of a spray nozzle, wherein the first angle of the spray nozzle for the first wafer region is different from a second angle of the spray nozzle for the second wafer region, as taught by Ishibashi, for purposes of limiting the scattering of the processing liquid such that the wafer can be cleaned effectively.   Re claims 2 and 12, refer to paragraphs 16 and 57 of Ishibashi.  Re claims 8 -9, refer to paragraphs 66 and 14 of Ishibashi.  Re claim 11 differs from claim 1, in reference to determining whether the processing results are within a threshold value, and adjusting the parameters if the processing parameters are outside of the threshold value.  Specifically, paragraphs 98 and 125-126 of Mauer et al.  teach that the system etches the substrate according to the etch recipe and cleans the substrate to remove any residual particles.  The system measures the thickness and provides the thickness measurements to the controller, the etch recipe is evaluated and the etch recipe is adjusted so that uniformity is achieved.  Specifically, in reference to claim 11, Mauer et al. teach using the controller to analyze the thickness measurements and in response to the thickness measurements, the processing parameters of the etch recipe are adjusted.   Re claim 21, refer to paragraphs 13-14 of Ishibashi for example.  Re claim 22, Mauer et al. in view of Liu and Ishibashi teach the invention substantially as claimed with the exception of the claimed angle. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have adjusted the angles of the nozzles such that the second nozzle is greater than the first nozzle, since  paragraph 66 of Ishibashi teaches that the angle of inclination at the peripheral region is larger than the angle of inclination at the central portion in order to prevent scattering of the liquid such that the desired level of cleaning efficiency can be achieved.  Re claim 23, refer to paragraph 14 of Ishibashi. Re claims 24-28, refer to paragraph 66 of Ishibashi. 
Claims 3-6, and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mauer et al. (US2014/024731) in view of Liu (US2015/0190831) and Ishibashi (US2014/0352608), and further in view of Kim et al. (US2015/0343495). 
Mauer et al. in view of Liu, and Ishibashi teach the invention substantially as claimed with the exception of the processing parameters comprising a height of the spray and a lateral scanning speed of the spray nozzle.   Mauer et al. in view of Liu and Ishibashi fail to teach different lateral scanning speeds at the center and peripheral regions of the wafer. 
 	Kim teaches a wet processing parameter comprising the height of the nozzle, and the lateral scanning speed of the nozzle. Specifically, paragraph 98 teaches that the nozzle may move along an ascending or descending path (refer to Figs. 3 and 5) as it moves from the center (first wafer region) to the peripheral edge (i.e. second wafer region).  Therefore, the processing parameter is different at the first wafer region, as compared to the edge, since the nozzle is moved in an ascending or descending order and speed is changed. Paragraph 98 teaches that the nozzle may be moved vertically and horizontally and further teaches that the nozzle may move along the path at an accelerated, decelerated, or constant speed.  Paragraph 106 teaches moving the wafer at a constant or variable speed and paragraph109 teaches the nozzle may be angled from 0-90 for purposes of treating the substrate in order to eliminate or reduce damages to patterns formed on the substrate. 
  It would have obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified method of Mauer et al. to include setting the first and second set of wet processing parameters for first and second wafer regions, wherein the processing parameters of the height of the spray and lateral speed are different at the center and peripheral regions of the wafer, as taught by Kim et al., for purposes of treating the substrate while suppressing damage to patterns formed on the substrate surface. Re claim 6, refer to Fig. 3A of Kim et al. for example.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   Wu et al. teach a wet processing system.  Ohmi et al. teach a wet etching apparatus.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sharidan Carrillo whose telephone number is (571)272-1297.  The examiner can normally be reached on M-F, 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Sharidan Carrillo
Primary Examiner
Art Unit 1711



/Sharidan Carrillo/Primary Examiner, Art Unit 1711                                                                                                                                                                                                        bsc